Having considered the parties' arguments and the supporting
                documents presented to this court, we conclude that our intervention by
                way of extraordinary writ relief is not warranted, see Smith, 107 Nev. at
                677, 818 P.2d at 851, and petitioner's underlying action shall therefore
                proceed forward in the Fifth Judicial District Court, where it is currently
                docketed. To the extent that the order transferring petitioner's case to the
                Eighth Judicial District Court has not been vacated, however, petitioner
                should take appropriate action in the Fifth Judicial District Court to
                ensure that the transfer order is set aside. Accordingly, we
                            ORDER the petition DENIED.'




                                                              Gibbons


                                                                                             J.




                                                              Saitta




                       "The clerk of this court shall file petitioner's July 9, 2013, motion,
                his August 6, 2013, correction of address, and his August 20, 2013, reply.
                In light of this order, we deny all further requests for relief pending in this
                matter.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                cc: Raymond Gillen
                     Attorney General/Carson City
                     Clark County District Attorney/Civil Division
                     Eighth District Court Clerk
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A